                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Abdirizak S.,                                              Civil No. 18-3222 (DWF/HB)

                      Petitioner,

v.                                                     ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
Secretary Homeland Security;
William P. Barr, Attorney General1;
Peter Berg, ICE Field Office Director;
and Kurt Freitag, Freeborn County Sheriff,

                      Respondents.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Hildy Bowbeer dated February 12, 2019. (Doc.

No. 10.) No objections have been filed to that Report and Recommendation in the time

period permitted. The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference.

Based upon the Report and Recommendation of the Magistrate Judge and upon all of the

files, records, and proceedings herein, the Court now makes and enters the following:

                                        ORDER

      1.        Magistrate Judge Hildy Bowbeer’s February 12, 2019 Report and

Recommendation (Doc. No. [10]) is ADOPTED.




1      William P. Barr is substituted for Matthew Whitaker pursuant to Federal Rule of
Civil Procedure 25(d).
      2.    The Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc.

No. [1]) is DISMISSED FOR LACK OF JURISDICTION in part, DENIED AS

MOOT in part, and DENIED WITHOUT PREJUDICE in part, as set forth fully in

the Report and Recommendation.

      3.    Petitioner’s Application to Proceed in District Court Without Prepaying

Fees or Costs (Doc. No. [3]) is DENIED AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 1, 2019               s/Donovan W. Frank
                                 DONOVAN W. FRANK
                                 United States District Judge




                                          2
